GOODWIN, Circuit Judge,
specially concurring.
I concur in the opinion of the court. Appellees are entitled to judgment as a matter of law. Congress did not create a private cause of action in favor of Mr. Osborn’s class. None of the relevant factors demonstrates Congressional intent to create a private right of action in the Older American Community Services Employment Act of 1973. Neither the legislative history, the language of the Act, nor its purpose or structure supports such an implication.
I do not agree, however, with the dictum in footnote 1 and accompanying paragraph. The passage from Cannon v. University of Chicago, 441 U.S. 667, 99 S.Ct. 1946, 60 L.Ed.2d 560 (1979), cited by the majority, as well as the recent Supreme Court opinions in Universities Research Ass. v. Coutu, 450 U.S. 754, 101 S.Ct. 1451, 67 L.Ed.2d 662 (1981), Northwest Airlines, Inc. v. Transport Workers Union, 451 U.S. 77, 101 S.Ct. 1571, 67 L.Ed.2d 750 (1981), and California v. Sierra Club, 451 U.S. 287, 101 S.Ct. 1775, 68 L.Ed.2d 101 (1981), persuade me that the Supreme Court has not said (and did not mean) that express conference of a federal right is necessary in order to find that the language of a statute supports the inference of Congressional intent to create a private cause of action. See, e. g., Universities Research Ass., supra, 450 U.S. at 771-772, 101 S.Ct. at 1462 (“The Court consistently has found that Congress intended to create a cause of action ‘where the language of the statute explicitly confer[s] a right directly on a class of persons that include[s] the plaintiff in the case.’ Conversely, it has noted that there ‘would be far less reason to infer a private remedy in favor of individual persons’ where Congress rather than drafting the legislation ‘with an unmistakable focus on the benefitted class,’ instead has framed the statute simply as a general prohibition or command to a federal agency.” (Citations omitted.)); California v. Sierra Club, supra, 451 U.S. 292, 101 S.Ct. at 1779 (In concluding that the “language does not indicate an intent to provide the private rights of action,” the Court cited the passage from Cannon v. University of Chicago, supra, cited by the majority in n.1). Cf. Tama v. Lewis, 444 U.S. 11,16-17, 100 S.Ct. 242, 245, 62 L.Ed.2d 146 (1979) (finding an implied cause of action in § 215 even though the statute only required certain duties of persons in order to benefit the public at large).
Because there is no reason for us to reach this conclusion in this case, I respectfully note my disagreement with it.